The opinion of the court was delivered, by
Burnside, J.
There is nothing, in our statutes for the suppression of lotteries, forbidding a citizen of Pennsylvania from purchasing, or causing to be purchased, a lottery ticket in the *331state of Maryland, or in any other state of this Union, where lotteries are authorized by law.
In Scott vs. Duffy, decided last spring in Philadelphia, we held that where two persons being at a horse race, at Camden, in New Jersey, one lending to the other one hundred dollars, which he wished to borrow to bet on the presidential election, that the money was recoverable by the lender; because the law of the place where the contract was made must furnish the rule for its interpretation, when it concerns personal property situated in the sovereignty where the parties are at the time, and where it is to be performed. When a contract is to be performed where it is made, the lex loci is the rule of decision. 2 Say, 378. It is true, the money to purchase the ticket in Baltimore was to be paid in this state; but this was not against any statute or common law of Pennsylvania. The receipt of the money drawn by the ticket was not unlawful by the laws of Maryland; but the refusal to hand it over, when he returned to Pennsylvania, was dishonest and unlawful; and the court was right in directing the jury to find for the plaintiff.
The judgment is affirmed.